NED BASTOW HAS REFERRED TO ME YOUR LETTER OF SEPTEMBER 13, 1990, IN WHICH YOU ENCLOSE A COPY OF WHAT APPEARS TO BE A BRIEF FILED BY YOU ON BEHALF OF THE COUNTY ASSESSOR IN LITIGATION (APPARENTLY IN 1983) CONCERNING THE ISSUES RAISED IN MR. ANDERSON'S PREVIOUS OPINION REQUEST. THIS BRIEF WAS APPARENTLY SUBMITTED TO COMPLY WITH THE STATUTORY REQUIREMENT THAT DISTRICT ATTORNEYS PROVIDE THIS OFFICE WITH A MEMORANDUM, INCLUDING CITATIONS AND A CONCLUSION AS TO THE LAW, WHEN ASKING FOR AN ATTORNEY GENERAL OPINION.
UNFORTUNATELY, THIS OFFICE IS UNABLE TO ACCEPT LEGAL RESEARCH WHICH, BECAUSE IT IS SEVERAL YEARS OLD, IS LIKELY OUTDATED, WITHOUT AT LEAST SOME SUPPLEMENTAL RESEARCH VERIFYING WHETHER THE BRIEF CONTAINS AN ACCURATE STATEMENT OF THE CURRENT STATE OF THE LAW. IN THIS PARTICULAR CASE, HOWEVER, WE STILL BELIEVE, AS WE NOTED IN OUR PREVIOUS LETTER, THAT THERE IS LITTLE LIKELIHOOD THAT AN OPINION WILL BE OF ASSISTANCE TO YOU.
AS OUR LETTER OF SEPTEMBER 4 NOTES, THERE WOULD APPEAR TO BE SEVERAL PROBLEMS INHERENT IN ANSWERING THE OPINION REQUEST. THE MOST OBVIOUS, WHICH IS REINFORCED BY THE 1983 BRIEF YOU ENCLOSED, IS THAT THE MATTER MAY ALREADY HAVE BEEN LITIGATED. ALTHOUGH YOU DID NOT ENCLOSE THE DISTRICT COURT OPINIONS WE REQUESTED IN OUR EARLIER LETTER, IT WOULD APPEAR FROM YOUR 1983 BRIEF THAT THE ISSUE BEFORE THE COURT AT THAT TIME WAS THE SAME AS THAT ABOUT WHICH MR. ANDERSON NOW INQUIRES.
IN ADDITION, REGARDLESS OF WHETHER THE MATTER HAS BEEN FULLY LITIGATED IN THE PAST, IT APPEARS THAT LITIGATION IS THE APPROPRIATE ROUTE FOR DETERMINING WHETHER THE PROPERTY IN QUESTION IS SUBJECT TO AD VALOREM TAX. AS WE SAID IN OUR EARLIER LETTER, IT IS UNLIKELY THE UNIVERSITY WILL PAY ANY ASSESSED TAX WITHOUT PROTEST, EVEN IF OUR OPINION WERE TO FIND THE UNIVERSITY PROPERTY SUBJECT TO TAXATION. IT THEREFORE SERVES NO PURPOSE FOR US TO OPINE THAT IT IS OWED. AND, IF WE FIND IT IS NOT OWED, YOUR ASSESSOR IS STILL FREE TO ASSESS THE TAX. THE DECISION WHETHER TO PRESS THE ISSUE IS THUS BEST LEFT TO THE DISTRICT ATTORNEY WHO WILL BE HANDLING ANY ENSUING LITIGATION.
I AM SORRY WE CAN NOT BE OF GREATER ASSISTANCE WITH RESPECT TO THIS PARTICULAR OPINION REQUEST.
(SUSAN BRIMER LOVING)